8. 2008 discharge: EU general budget, Council (
Just one thing - we are giving the Council our trust on credit, but this credit is not without conditions. I am sure that cooperation with the Council over the next year will be much better and much more effective than before.
(FR) Mr President, we are voting on the resolution on discharge, and Parliament recalls that we voted on discharge during the previous session. Unfortunately, one heading remained in the report. I will read it to you: 'Reasons for postponement of the discharge decision'. I propose that we table an oral amendment to remove this heading as well as the following heading: 'Further actions to be taken and documents to be presented to Parliament'. I think that this error is due to carelessness.
Thank you. I think that your amendment is correct, and it is one that we would, in any case, have automatically made in order to bring the approval in line with today's date. I therefore agree with your recommendation.